Supreme Court of the United States
                              Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                     March 6, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Timothy Earl Simmons
              v. Texas
              No. 14-8732
              (Your No. W98-45522T(A))


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
January 8, 2015 and placed on the docket March 6, 2015 as No. 14-8732.




                                         Sincerely,

                                         Scott S. Harris, Clerk




                                         Michael Duggan
                                         Case Analyst




                                                                        RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS

                                                                        MAR 12 2015

                                                                    Abel Acosta, Clerk